Citation Nr: 1043524	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-07 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 24, 1997 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1968.  Service in the Republic of Vietnam is indicated by the 
evidence of record.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the substantive appeal which was received at the RO in 
February 2007, the Veteran requested a hearing before a Veterans 
Law Judge at the RO.  In a statement received at the RO 
approximately one month later in March 2007, the Veteran noted 
that he no longer desired a hearing.  He specifically requested 
that his case be forwarded to the Board for a decision.  
Accordingly, the Board may proceed to adjudicate the issue on 
appeal.  


FINDINGS OF FACT

1.  In an unappealed October 1997 rating decision, the RO granted 
service connection for PTSD and awarded a 100 percent evaluation 
for this disability, effective from March 24, 1997.  

2.  The Veteran did not request an earlier effective date for the 
grant of service connection for PTSD until November 2005.  


CONCLUSIONS OF LAW

1.  The October 1997 RO decision is final as to the matter of the 
assignment of an effective date for the grant of service 
connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).

2.  The Veteran's claim of entitlement to an earlier effective 
date for the grant of service connection for PTSD was not timely 
filed and must be dismissed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2010); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution the Veteran's earlier effective date claim is based on 
the operation of law and that the VCAA is, therefore, not 
applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
the VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive of 
the matter.  Similarly, VA's General Counsel has held that VA is 
not required to provide notice of the information and evidence 
necessary to substantiate a claim, or to assist a claimant in 
developing evidence to substantiate a claim, where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the benefit sought.  See VAOGCPREC 5-2004.

As will be discussed in further detail in the following decision, 
the Veteran's earlier effective date claim is being dismissed by 
the Board because he did not raise the earlier effective date 
issue in a timely fashion.  His claim is being dismissed based on 
the law.  The facts that are necessary to adjudicate this claim 
are not in dispute, and are already contained in the claims 
folder.  Thus, notice or assistance to the Veteran would be 
fruitless.

In any event, the Board notes that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2010).  The Veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given the 
opportunity to present testimony at a personal hearing if he so 
desired.  Although he initially requested to testify at a 
hearing, he later declined the opportunity.

Analysis

In an October 1997 rating action, the RO in San Diego, California 
granted service connection for PTSD and awarded a 100 percent 
disability rating, effective from March 24, 1997.  The Veteran 
was notified of this decision and his appeal rights in an October 
7, 1997 letter but did not appeal the decision. 

In November 1998, the Veteran requested a permanent and total 
rating for his PTSD.  In January 2000, he underwent a VA PTSD 
examination.  Thereafter, in February 2000, the RO in Muskogee, 
Oklahoma determined that his service-connected PTSD was 
permanently and totally disabling.  He was notified of this 
decision in a February 2000 letter and did not appeal any portion 
of that decision.  

Subsequently, in November 2005, the Veteran filed a claim for an 
effective date earlier than March 24, 1997 for the grant of 
service connection for PTSD.  In the above-mentioned February 
2006 rating decision, the Muskogee RO denied the Veteran's 
earlier effective date claim.  Following receipt of notice of 
that decision, the Veteran perfected a timely appeal as to his 
earlier effective date claim.  

Careful review of the record indicates that the Veteran did not 
submit any arguments or evidence in the one year following the 
October 7, 1997 notice letter of the assignment of March 24, 1997 
as the effective date for the grant of service connection for 
PTSD.  Indeed, and of particular importance to the Board in this 
matter is the fact that the Veteran did not make any statement 
which could reasonably be construed as an expression of 
disagreement with the assigned effective date until November 
2005, when he filed the claim which led to the instant appeal.  
Accordingly, the October 1997 rating action became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In this situation, the case of Rudd v. Nicholson, 20 Vet. App. 
296 (2006), controls our disposition.  In Rudd, the Court held 
that, if a claimant wishes to obtain an effective date earlier 
than the one assigned, the claimant must file a timely appeal as 
to the applicable rating action. Otherwise, that rating action 
becomes final, and the only basis for challenging the effective 
date is a motion to revise the decision based on clear and 
unmistakable error (CUE).  The Court explained that there can be 
no freestanding claim for an earlier effective date and that to 
consider such a freestanding claim would be erroneous.  Rather, 
in such circumstances, the proper course of action would have 
been to dismiss the appeal.

The facts of the current appeal are clear.  The Veteran did not 
appeal the effective date of the grant of service connection for 
PTSD within one year of the October 7, 1997 notification.  
Rather, he raised the question as to the effective date eight 
years later.  Thus, his November 2005 claim can only be viewed as 
a freestanding claim for an earlier effective date, which is an 
impermissible end run around the requirement to challenge such a 
final decision.  As such, the current appeal must be dismissed.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  See also Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  In reaching this decision, the 
Board notes that it does not appear that the Veteran has yet 
filed anything which could reasonably be construed as a motion 
for CUE in the October 1997 rating action which assigned the 
effective date at issue here.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  


(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to an effective date earlier than March 
24, 1997 for the grant of service connection for PTSD is 
dismissed.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


